DETAILED ACTION


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 13-19 are dependent on claim 11.
Claim 1 is allowed. Claim 2-9 depend on claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20 is rejected under 35 U.S.C. 101 because the claims are not to a process, machine, manufacture, or composition of matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a “computer readable storage medium” covers transitory medium such as a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters. 
          The phrasing “a non-transitory computer-readable medium” is suggested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luke US PG-Pub 2019/0014429 in view of Tong US Pat 10,244,307.

Regarding claim 10, Luke teaches a wireless microphone that is connected with a mobile terminal, the wireless microphone comprising a first wireless earphone and a second wireless earphone, the first wireless earphone having a first microphone, the mobile terminal having a second microphone, the second microphone having a third microphone, and the wireless microphone further comprising a processor, a memory, and one or more programs stored in the memory and executed by the processor, wherein the one or more programs comprise instructions for performing actions (Fig. 4a & [0074] & [0078]: wireless earbud 410, 420 and the mobile device-402 has two microphones-440,450), comprising: performing a first operation and a second operation, wherein the first operation is at least one of: to obtain first audio through the first microphone or to obtain first audio through the third microphone, and the second operation is to obtain second audio through the second microphone ([0029] & [0043]: gathering microphone signals to compare one microphone signal features against all other microphone signal features); determining a reference parameter of the second audio; and determining that at least one of the first wireless earphone or the second wireless earphone is blocked in response to detecting that a first parameter of the first audio does not match the reference parameter ([0029] & [0043]-[0044] 
Luke failed to explicitly teach performing a first operation and a second operation in parallel.
However, Tong teaches performing a first operation and a second operation in parallel (Col. 9 line 53-Col. 10 line 5: transmission of voice information from wireless earbuds at the same time).
Luke and Tong are analogous art because they are both in the same field of endeavor, namely microphone devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because performing operations at the same time will save time.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luke US PG-Pub 2019/0014429 in combination view of Tong US Pat 10,244,307 in view of Liu US PG-Pub 2014/0172421.

	Regarding claim 12, the combination teaches wherein in terms of detecting that the first parameter of the first audio does not match the reference parameter ([0029] & [0043]-[0044] & [0078]: taking the extracted features from the microphone signals and comparing it to other microphone extracted features and if not same then decide it is blocked).
	The combination failed to teach detecting that a difference between the first parameter of the first audio and the reference parameter is greater than a preset threshold difference, the first parameter comprising at least one of: volume, energy, timbre, and audio frequency.  
Liu teaches detecting that a difference between the first parameter of the first audio and the reference parameter is greater than a preset threshold difference, the first parameter comprising at 
The combination and Liu are analogous art because they are both in the same field of endeavor, namely microphone devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using a difference between microphones is an alternate equivalent way for performing conditional statement.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/               Primary Examiner, Art Unit 2654